Title: From George Washington to William Heath, 29 January 1781
From: Washington, George
To: Heath, William


                        

                            
                            Dear Sir
                            Head Quarters New Windsor Janry 29th 1781
                        
                        From the excessive hurry of business, I have not had it in my power to notice particularly the contents of
                            your Letter, of the 20th Inst. I immediately directed the Quarter Mastr Genl to have the Provisions you mentioned
                            forwarded to West Point by land or water without a moments delay. I presume he has taken the necessary Measures. Col.
                            Wadsworth informs me there is a probability the salted Provisions from Connecticut will be got on if the sleighing
                            continues. He also mentions that some Cattle may be expected in a few days.
                        The Proceedings of the Court Martial on Oliver Richards are not at Head Quarters. Colonel Scammell may return
                            them to you.
                        Altho the Petition of the Non Commissioned officers of Col. Sprouts Regiment was conceived in decent terms
                            & presented with respect, yet everything that looks like combination ought to be discountenanced; while the Men
                            are assured, that whatever can be done to redress all their real greivances, will be strenuously attempted. The good
                            disposition shewn by the Troops at these Posts in general and by the Detachment under the Command of Major Genl Howe
                            in particular, entitles them to every mark of consideration, and will, I doubt not have a powerful influence in procuring
                            a speedy relief from the hardships under which they labor. My endeavours will never be wanting to have ample justice done
                            to them.
                        The mode of transferring to the Corps of Invalids is not sufficiently known to me, to be explicit on that
                            subject.
                        With respect to your enquiry, whether it is allowable for the Officers belonging to one’s State, to enlist men
                            belonging to another? I am clearly of opinion it is not. And will give orders effectually to prevent it in future—but in
                            the instance of Capt. Machen, who I am informed has recruited five or six Men of the Massachusetts Line whose time of
                            service was expiring; I would recommend, that if the recruiting Money which has been paid them cannot be replaced by
                            Officers of that Line, that these Men should notwithstanding be retained in Service, and be delivered to the New York Line;
                            where I am further informed an exchange may be made of these Recruits for an equal Number of Men belonging to the State
                            of New York, now serving in Col. Cranes Regt of Artillery. If one of these expedients is not adopted, I do not see but the
                            Bounty &  Men will be finally lost to the service—A Sergt of Capt. Machen waits upon you with this.
                        As there is a quantity of Blankets ready to be delivered to the Troops, I could wish to have a Return immediately made of the number which have been sent on from any of the New England States to their Troops since the last
                            delivery, that a distribution may be made in proportion to the real wants. I am Dear Sir With great regard &
                            esteem Your Most Obed. Servant
                        
                            Go: Washington
                        
                    